         Case 2:20-cr-00003-APG-EJY Document 85 Filed 04/27/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Ramon Avendano-Soto

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-CR-003-APG-EJY

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           EVIDENTIARY HEARING
13          v.
                                                           (Fifth Request)
14   RAMON AVENDANO-SOTO and
     JORGE ALFREDO SOTO,
15
16                  Defendants.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
19   Acting United States Attorney, and Melanee Smith, Assistant United States Attorney, counsel
20   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
21   Raquel Lazo, Assistant Federal Public Defender, counsel for Ramon Avendano-Soto, and
22   Christopher Oram, counsel for Jorge Alfredo Soto, that the Evidentiary Hearing currently
23   scheduled on Thursday, May 13, 2021 at 9:30 am, be vacated and continued to a date and time
24   convenient to the Court, but no sooner than forty-five (45) days.
25          This Stipulation is entered into for the following reasons:
26
           Case 2:20-cr-00003-APG-EJY Document 85 Filed 04/27/21 Page 2 of 4




 1           1.     The government and Mr. Avendano have negotiated a plea agreement in this
 2   matter and Mr. Avendano’s change of plea hearing is currently set for June 1, 2021. ECF No.
 3   82. As such, the parties request this Court continue the evidentiary hearing on the motion to
 4   suppress for 45 days so that Mr. Avendano may plead guilty prior to withdrawing his
 5   motion. After Mr. Avendano pleads guilty, the defense will file a notice to withdraw the motion
 6   to suppress.
 7           2.     Mr. Soto has not similarly entered into negotiations with the government.
 8   Mr. Soto has indicated that he wishes to proceed with the evidentiary hearing as it pertains to
 9   his motion to suppress (ECF No. 37). However, he does not oppose continuing the hearing to
10   permit Mr. Avendano to plea.
11           3.     Continuing the hearing as to both defendants would promote judicial economy.
12   Although it is anticipated that Mr. Avendano will plead guilty, should Mr. Avendano not go
13   forward with the plea hearing, one evidentiary hearing can be held as to both defendants’
14   motions to suppress. Their motions raise similar issues.
15           3.     The defendants are not in custody and agree with the need for the continuance.
16           4.     The parties agree to the continuance.
17           This is the fifth request for continuance filed herein.
18   ///
19   ///
20   ///
21
22
23
24
25
26
                                                       2
       Case 2:20-cr-00003-APG-EJY Document 85 Filed 04/27/21 Page 3 of 4




 1        DATED this 27th day of April 2021.
 2   RENE L. VALLADARES                        CHRISTOPHER CHIOU
     Federal Public Defender                   Acting United States Attorney
 3
 4      /s/ Raquel Lazo                           /s/ Melanee Smith
     By_____________________________           By_____________________________
 5   RAQUEL LAZO                               MELANEE SMITH
     Assistant Federal Public Defender         Assistant United States Attorney
 6
 7      /s/ Christopher R. Oram
     By_____________________________
 8   CHRISTOPHER R. ORAM
     Counsel for Jorge Alfredo Soto
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               3
         Case 2:20-cr-00003-APG-EJY Document 85 Filed 04/27/21 Page 4 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-CR-003-APG-EJY
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     RAMON AVENDANO-SOTO and
 7   JORGE ALFREDO SOTO,

 8
                    Defendant.
 9
10          Based on the Stipulation of counsel and good cause appearing,
11          IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled on
12   Thursday, May 13, 2021 at the hour of 9:30 a.m., be vacated and continued to
13   July 27, 2021 at the hour of 9:30 a.m., in Courtroom 3C.
14          DATED this 27th day of April 2021.
15
16                                                                             __
17                                                UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
                                                     4
